DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication in response to the Applicant’s Amendment filed on 11/03/2020. Claims 1-3, 5-10, 12-14, 18-24, 31 and 32 were pending. Independent claims 1, 8 and 18 are amended. Dependent claims 2-3 5, 9-10, 12, 31 and 32 are also amended. Claims 1-3, 5-10, 12-14, 18-24 and 31-32 are pending currently.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 was filed after the mailing date of the Non-Final Rejection on 08/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-13, 18-22, 24, 31 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cilia as published on US 20090251530 A1 hereinafter referred to as “Cilia”.

Regarding claim 1 (Currently amended), Cilia teaches an apparatus for processing image data, comprising a computing apparatus having a processor, a memory, and an operating system supporting computer processes (0032-0033, 0017; Figures 5, 1; “[0033] ... The captured omnidirectional images are sent to a processor at step 504.   ...” wherein step 504 of figure 5 discloses ‘send omnidirectional image to processor, see also “computer 16” of figure 1), 
0032; Figure 5; wherein step 502 discloses ‘capture omnidirectional image’), 
a detection process arranged to automatically detect a behavior of an item or an event occurring in the scene (0023, 0029, 0030 and 0033; Figure 4; “[0023] ... the digital processor may be adapted to utilize one or more detecting and/or tracking algorithms to determine where to locate and/or move the ROI 41, … for estimating a direction a person is looking, an object-detection algorithm for identifying and tracking specific features of an object, a target, or a person, a motion-detection algorithm for identifying movement of objects, and/or an algorithm for allowing user input. ...”; “[0029] … reference points may be taken from around the vehicle to determine the size and shape of the vehicle and to identify the make and model of the vehicle. …”; “[0030] … the algorithm may be adapted to locate objects that exhibit known motion patterns, such as, for example, a human gait, a moving vehicle, such as an approaching or receding vehicle, a moving person, sudden motion changes, such as a car accident, predetermined gestures by a person in the FOV, and/or other detectable motions. …”; and “[0033] ... At step 506, one or more regions of interest (ROI) in the captured image are located. … the raw data of the captured image may be read and an automatic ROI locator algorithm may be run. …”),
the image data process being responsive to detection of the behavior of the item or the event to process the image data for a portion of the scene where the behavior of the item or the event appears or occurs, differently from the image data associated with the rest of the scene, wherein the portion of the scene is a portion focused about the behavior of item or the event (0034, 0021-0023; Figures 5, 4; wherein 508 “compress ROI to first resolution” and 510 “compress non-ROI to second resolution”). 
Regarding claim 2 (Currently amended), Cilia discloses the apparatus in accordance with claim 1, wherein the detection process is arranged to detect multiple items or events appearing or occurring in the scene, and the image data process is arranged to process the image data for the multiple items or events differently for a plurality of the multiple behaviors of items or events (0021;  wherein the digital processor may separate the omnidirectional image into subsets and compress the subsets to different resolutions before storing some or all of the subsets). 

Regarding claim 3 (Currently amended), Cilia discloses the apparatus in accordance with claim 2, wherein the image data process is arranged to process the image data for a plurality of behaviors of items or events differently from the image data for another plurality of the multiple behaviors of items or events (0021; wherein the digital processor may separate the omnidirectional image into subsets and compress the subsets to different resolutions before storing some or all of the subset).

Regarding claim 5 (Currently amended), Cilia discloses the apparatus in accordance with claim 1, further comprising a control process arranged to receive user surveillance control data, and the detection process is responsive to the control process, to control the detection of items or events according to surveillance parameters obtained from the control data (0021-0023, 0029 and 0031-0032; Figures 4 and 5; [0023] discloses “an  object-detection  algorithm  for  identifying and tracking specific  features  of  an  object,  a target,  or  a  person”  which  implies that surveillance parameters, according to which detection is performed, were received by a (control) process, “[0029]… detect the presence of one or more of a plurality of objects such as, for example, a license plate, a body part, such as a head, face, or limb, a weapon, a flash of a weapon discharge, and/or any other object that may be desirable to detect and/or track.”). 

Regarding claim 6 (Previously presented), Cilia discloses the apparatus in accordance with claim 5, wherein the image data process is responsive to the control process to selectively process the image data according to parameters obtained from the control data (0021-0023, 0029 and 0031-0032; Figures 4 and 5; [0021] discloses “the digital processor may separate the omnidirectional image into subsets and compress the subsets to different resolutions before storing some or all of the subsets”.  A “control process” that causes such processing of the image subsets is therefore implied.). 

Regarding claim 8-10 (Currently amended), Method claims 8-10 and 12 are drawn to the method of using the corresponding apparatus claimed in claims 1-3 and 5 above. Therefore method claims 8-10 and 12correspond to apparatus claims 1-3 and 5, and are rejected for same reasons of anticipated as used above. 

Regarding claim 13 (Previously presented), Method claim 13 is drawn to the method of using the corresponding apparatus claimed in claim 6 above. Therefore method claim 13 corresponds to apparatus claim 6 and is rejected for same reasons of anticipated as used above. 

Regarding claim 18 (Currently amended), Claim 18 has limitations similar to the limitations of claims 1, 5 and 6 as shown above. Therefore, claim 18 have been rejected for the same reason of obviousness as in the rejections to claims 1, 5 and 6 shown above. 

Regarding claim 19 (Previously presented), Cilia discloses the apparatus in accordance with claim 18, wherein the user surveillance parameters comprise one or more of: 
object(s) of interest (0021, 0023, 0029 and 0031; Figure 4); 
a specific object (0023, 0029 and 0031; Figure 4); 
foreground of a scene; 
a variable resolution/frame rate/section (0021, 0023, 0029 and 0031; Figure 4); 
an event; 
a face (0021, 0023, 0029 and 0031-0032; Figure 4). 

Regarding claim 20 (Previously presented), Cilia discloses the apparatus in accordance with claim 18, comprising a user control interface enabling a user to input user surveillance control data (0021-0023, 0029 and 0031; Figure 4). 

Regarding claim 21 (Previously presented), Cilia discloses the apparatus in accordance with claim 18, comprising a meta-data process which is arranged to process the image data to produce data about items or events (0026, 0028 and 0029; “[0026] discloses face and gaze detection from the image as well as ROI detection; information of which forms meta-data.”). 

Regarding claim 22 (Previously presented), Cilia discloses the apparatus in accordance with claim 21, wherein the user surveillance control data comprises commands which affect control of the image data process via the meta data (0021-0023, 0029 and 0031; Figure 4). 

Regarding claim 24 (Previously presented), Cilia discloses the apparatus in accordance with claim 18, wherein the image data process is arranged to separate the image data into foreground image data and background image data, and process the foreground image data differently to the background image data (0023; wherein the ROI is considered as the foreground image that stored in the higher resolution while the images of the remaining areas considered as background that stored in lower resolution).

Regarding claim 31 (Currently amended), Claim 31 has limitations similar to the limitations of claim 1 discussed above, and is rejected for the same reasons of anticipation as used in the rejections of claim 1.

Regarding claim 32 (Currently amended), Claim 32 has limitations similar to the limitations of claim 18 discussed above, and is rejected for the same reasons of anticipation as used in the rejections of claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cilia as applied to claims 5, 12 and 18 above.

Regarding claim 7 (Previously presented), Cilia discloses the apparatus in accordance with claim 5, wherein the user surveillance control data comprises input by the user (0021-0023, 0029 and 0031; figure 4; “[0023] … a signal-detection algorithm for tracking a signal of a wireless microphone worn by the officer, a gaze-estimation algorithm for estimating a direction a person is looking, an object-detection algorithm for identifying and tracking specific features of an object, a target, or a person, a motion-detection algorithm for identifying movement of objects, and/or an algorithm for allowing user input.” ), but failed to explicitly discloses the control data comprises language statement. 
However, It is well known in the art before the effective filing date of the invention to use language statement to control computer based process. [OFFICIAL NOTICE] 
Therefore it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to incorporate this well-known feature using natural language statement in the features disclosed by Cilia such that the user surveillance control data is specified in the form of language statements input to determine the surveillance parameters. 

Regarding claim 14 (Previously presented), Method claim 14 is drawn to the method of using the corresponding apparatus claimed in claim 7 above. Therefore method claim 14 corresponds to apparatus claim 7 and is rejected for same reasons of obviousness as used above. 
Regarding claim 23 (Previously presented), Cilia discloses the apparatus in accordance with claim 18 as shown in the rejections above, but failed to explicitly teach the control data comprises natural language commands. 
However, It is well known in the art before the effective filing date of the invention to use natural language commands to control computer based process. (OFFICIAL NOTICE).
Therefore it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to incorporate this well-known feature using natural language commands in the features disclosed by Cilia such that the user surveillance control data is specified in the form of natural language commands to determine the surveillance parameters. 


Response to Arguments
Applicant's arguments filed 11/03/2020 with respect to claims 1-3, 5-10, 12-14, 18-24, 31 and 32 have been fully considered but they are not persuasive. Applicant argued regarding Cilia failed to teach the amended independent claim 1 by replacing a limitation of “… detect an item appearing in the scene, the item further having at least an attribute or a behavior, or an event occurring in the scene, …” by  “… detect a behavior of an item . 
Cilia discloses detecting and/or tracking of a signal of wireless microphone worn by the officer, a gaze-estimation algorithm for estimating a direction a person is looking, an object-detection algorithm for identifying and tracking specific features of an object, a target, or a person, a motion-detection algorithm for identifying movement of objects, and/or an algorithm for allowing user input (Please see, [0023]; wherein the detection algorithm detect an event occurring in the scene or behavior of an item; please also see [0029], [0030] and [0033] and Figure 4). Also note the movement can be considered the objects behavior.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “detection of a predefined behavior” or “detection of a predefined event”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argued on the last paragraph on page 9 that Cilia object detection is focused on the still object and it fails on teaching object tracking. Examiner disagrees. Cilia discloses “identifying and tracking specific features of an object, a target, or a person, a motion-detection algorithm for identifying movement of objects, …” (please see, Cilia [0023]). 
In response to applicant's argument that “… whether or not the detected object has a particular behavior is not something which is determined by the algorithms defining the ROI, according to Cilia. In Cilia’s method, the detected object’s behavior, or , a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, Applicant argument to the amended independent claim 1 is not persuasive. Independent claims 8 and 18 are similarly amended, but not patentably distinguished from Cilia as discussed above. Dependent claims 2, 3, 5-7, 9, 10, 12-14 and 19-24 are also not patentably distinguished from Cilia as discussed above.
Independent claims 31 and 32 are also similarly amended, but not patentably distinguished from Cilia as discussed above.
Therefore, Applicant's arguments filed 6/23/2020 with respect to claims 1-3, 5-10, 12-14 and 18-24 have been fully considered but they are not persuasive.


Conclusion
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482